Exhibit 10.4

 

PHARMACOPEIA, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT, dated as of                  (the “Date of
Grant”), is delivered by Pharmacopeia, Inc. (“Pharmacopeia”) to                 
(the “Grantee”).

 

RECITALS

 

The Pharmacopeia, Inc. Amended and Restated 2004 Stock Incentive Plan (the
“Plan”) provides for the grant of Stock Awards in the form of restricted stock
units in accordance with the terms and conditions of the Plan.  The Compensation
Committee of Pharmacopeia’s Board of Directors (the “Committee”), which
administers the Plan, has decided to make a grant of restricted stock units as
an inducement for the Grantee and to promote the best interests of Pharmacopeia
and its shareholders.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.             Grant of Restricted Units.  Subject to the terms and conditions
set forth in this Agreement and the Plan, Pharmacopeia hereby grants the Grantee
                 restricted stock units, subject to the restrictions set forth
below and in the Plan (the “Restricted Units”).

 

2.             Restricted Unit Account.  Each Restricted Unit represents one
hypothetical share of common stock of Pharmacopeia (“Common Stock”).  The
Restricted Units represent hypothetical shares and not actual shares of Common
Stock.  Pharmacopeia shall establish and maintain a Restricted Unit account as a
bookkeeping account on its records for the Grantee and shall record in such
account the number of Restricted Units granted to the Grantee.  No shares of
Common Stock shall be issued to the Grantee at the time the grant is made, and
the Grantee shall not be, nor have any of the rights or privileges of, a
shareholder of Pharmacopeia with respect to any Restricted Units recorded in the
account.  The Grantee shall not have any interest in any specific assets of
Pharmacopeia by reason of this award or the Restricted Unit account established
for the Grantee.

 

3.             Vesting.

 

(a)           Except as provided in subparagraph 3(b) below, the Restricted
Units shall be subject to forfeiture until the Restricted Units vest.  The
Restricted Units shall vest and be payable according to the following vesting
schedule, if the Grantee continues to be employed by the Company from the Date
of Grant until the applicable vesting date:

 

--------------------------------------------------------------------------------


 

Vesting Date

 

Percentage of
Restricted Units Vested

 

 

 

 

 

 

 

 

 

 

The vesting of the Restricted Units shall be cumulative, but shall not exceed
100% of the Restricted Units.  If the foregoing schedule would produce
fractional Units, the number of Restricted Units that vest shall be rounded up
to the nearest whole Restricted Unit.

 

(b)           The Restricted Units shall become fully vested in the event the
Grantee’s employment with the Company terminates on account of (i) death,
(ii) Disability, (iii) Retirement, or (iii) involuntary termination of
employment by the Company without Cause.  Retirement, Disability and Cause shall
have the meanings given those terms in the Plan.

 

4.             Termination of Restricted Units.  If the Grantee’s employment
with the Company terminates for any reason, other than as described in
subparagraph 3(b) above, before the Restricted Units vest, any unvested
Restricted Units shall automatically terminate and shall be forfeited as of the
date of the Grantee’s termination of employment.  No payment shall be made with
respect to any Restricted Units that terminate as described in this Section 4.

 

5.             Payment of Restricted Units.

 

(a)           When the Restricted Units vest in accordance with Section 3 above
(the “Vesting Date”), Pharmacopeia shall issue to the Grantee one share of
Common Stock for each vested Restricted Unit, subject to tax withholding as
described below.  Payment shall be made within 30 days after the Vesting Date.

 

(b)           All obligations of Pharmacopeia under this Agreement shall be
subject to the rights of Pharmacopeia as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable.  The Grantee shall
be required to pay to Pharmacopeia, or make other arrangements satisfactory to
Pharmacopeia to provide for the payment of, any federal, state, local or other
taxes that Pharmacopeia is required to withhold with respect to the Restricted
Units.  The Grantee may elect to satisfy any tax withholding obligation with
respect to Restricted Units by having shares of Common Stock withheld up to an
amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state, local and other tax liabilities.

 

(c)           The obligation of Pharmacopeia to deliver shares of Common Stock
shall also be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the Common Stock upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issue of Common Stock,
the Common Stock may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.  The issuance
of Common Stock to Grantee pursuant to this

 

2

--------------------------------------------------------------------------------


 

Agreement is subject to any applicable taxes and other laws or regulations of
the United States or of any state having jurisdiction thereof.

 

6.             Dividend Equivalents.  Until such time as the Restricted Units
are paid or forfeited, if any cash dividends are paid with respect to shares of
Common Stock, Pharmacopeia shall pay the Grantee, in cash, the amount of the
dividend that would have been distributed if the Restricted Units credited to
the Grantee’s account at the time of the dividend payment were shares of Common
Stock, irrespective of whether such Restricted Units have vested pursuant to
Section 3.  The dividend equivalent payment shall be made within 30 days after
the dividend payment date.  In the event of a dividend or distribution payable
in Common Stock or other property or a reclassification, split up or similar
event while Restricted Units are outstanding, Pharmacopeia shall make
appropriate adjustments, pursuant to the Plan, to the Restricted Units credited
to the Grantee’s account.

 

7.             Change in Control.  Upon a Change in Control (as defined in the
Plan), the outstanding Restricted Units shall become immediately and fully
vested, unless the Restricted Units are assumed by the successor corporation and
are substituted with restricted stock units involving the common stock of the
successor corporation with equivalent value and with the terms and conditions of
the substituted restricted stock awards being no less favorable than the
Restricted Units granted hereunder.  Substituted restricted stock units shall
vest in full if the Grantee’s employment is terminated for any reason other than
Cause or voluntary termination within 18 months of the Change in Control.

 

8.             Grant Subject to Plan Provisions.  This grant is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant and
payment of the Restricted Units are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the shares, (ii) changes in capitalization of Pharmacopeia and
(iii) other requirements of applicable law.  The Committee shall have the
authority to interpret and construe the Restricted Units pursuant to the terms
of the Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

 

9.             No Employment or Other Rights.  The grant shall not confer upon
the Grantee any right to be retained by or in the employ of the Company and
shall not interfere in any way with the right of the Company to terminate the
Grantee’s employment at any time. The right of the Company to terminate at will
the Grantee’s employment at any time for any reason is specifically reserved.

 

10.           No Shareholder Rights.  Neither the Grantee, nor any person
entitled to receive payment in the event of the Grantee’s death, shall have any
of the rights and privileges of a shareholder with respect to shares of Company
stock, until certificates for shares have been issued upon payment of Restricted
Units.

 

11.           Assignment and Transfers.  Except as the Committee may otherwise
permit pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned,

 

3

--------------------------------------------------------------------------------


 

encumbered or otherwise transferred except, in the event of the death of the
Grantee, by will or by the laws of descent and distribution.  In the event of
any attempt by the Grantee to alienate, assign, pledge, hypothecate, or
otherwise dispose of the Restricted Units or any right hereunder, except as
provided for in this Agreement, or in the event of the levy or any attachment,
execution or similar process upon the rights or interests hereby conferred,
Pharmacopeia may terminate the Restricted Units by notice to the Grantee, and
the Restricted Units and all rights hereunder shall thereupon become null and
void.  The rights and protections of Pharmacopeia hereunder shall extend to any
successors or assigns of Pharmacopeia and to Pharmacopeia’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by Pharmacopeia
without the Grantee’s consent.

 

12.           Applicable Law.  The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof.  This Agreement is intended to be exempt from the
requirements of section 409A of the Code pursuant to the exemption applicable to
short-term deferrals.

 

13.           Notice.  Any notice to Pharmacopeia provided for in this Agreement
shall be addressed to Pharmacopeia in care of the General Counsel at 3000
Eastpark Boulevard, Cranbury, NJ  08512-3516, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of Pharmacopeia, or to such other address as the Grantee may designate to
Pharmacopeia in writing.  Any notice shall be delivered by hand or by a
recognized courier service such as FedEx or UPS, sent by telecopy or enclosed in
a properly sealed envelope

 

4

--------------------------------------------------------------------------------


 

addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 

IN WITNESS WHEREOF, Pharmacopeia has caused its duly authorized officers to
execute and attest to this Restricted Stock Unit Agreement, and the Grantee has
placed his or her signature hereon, effective as of the Date of Grant.

 

 

Attest:

 

PHARMACOPEIA, INC.

 

 

 

 

 

 

 

 

 

By:

 

Corporate Secretary

 

 

Name:

 

 

 

Title:

 

I hereby accept the award of Restricted Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby agree
that all of the decisions and determinations of the Committee with respect to
the Restricted Units shall be final and binding.

 

 

 

 

 

 

Date

 

Name

 

 

5

--------------------------------------------------------------------------------